Blandford, J.
"Where suit was brought, against a married woman on a promissory note signed by her husband, as her trustee, and on the trial it appeared that the note was given in settlement of an account made by her, but it did not appear that she authorized her husband to sign the note, or that the goods were purchased for and on account of her separate estate, and the suit was not based on the account, a non-suit was properly awarded. There was no liability on her part upon the note per se. To make her liable it should have been alleged and proved that sue authorized her trustee to make the note in settlement of her áccount, to bind her and her separate estate.
Judgment affirmed.